Citation Nr: 1141741	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  04-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend




ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to September 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for anxiety and depression.  

The Board notes that the Veteran separately filed for service connection for posttraumatic stress disorder (PTSD).  The Board finds the issues are best characterized on the cover page of his decision as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2008, the Veteran appeared and testified at a Travel Board hearing before the undersigned.  A transcript is of record.  



FINDING OF FACT

Any current acquired psychiatric disability is not shown to be attributable to the Veteran's active service. 




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefines VA's duty to notify and assist Veterans in the development of claims. Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate his claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  The Veteran's service treatment records and VA treatment records have been obtained in support of his claims.  Letters provided to him includes those dated in September 2004, December 2004, November 2006, and April 2008, in which he was notified of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought, including the types of evidence that would assist in regard to his claims.  During the pendency of this appeal, the notice requirements pursuant to Dingess were implemented.  Although the VCAA notice given prior to the appealed AOJ decision could not have included notice compliant with Dingess, the Court specifically stated in Pelegrini, however, that it was not requiring the voiding or nullification of any AOJ action or decision if adequate notice was not given prior to the appealed decision, only finding that appellants are entitled to VCAA-content-complying notice.  Thus, the timing of the notice in this matter does not nullify the rating action upon which this appeal is based.  Because proper notice was provided in November 2006, and a Supplemental Statement of the Case was issued subsequent to that notice in August 2007, the Board finds that notice is pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the service connection issues, the Veteran was accorded a comprehensive examination by VA in 2010 and his claims file was sent for a VHA opinion of a specialist in May 2011.  The claims file was reviewed both by the examiner and the VA specialist.  The examination report and the VHA report reflect pertinent medical history, review of the documented medical history, pertinent clinical findings, and diagnoses.  The adequacy of the examination or VHA opinion has not been challenged by either the Veteran or his representative. 

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the Veteran, and there is no other specific evidence to advise him to obtain.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that the disability results from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires competent evidence of three things: 1) current disability; 2) in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship, that is, a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing: 1) That a condition was "noted" during service; 2) post service continuity of the same symptomatology; and 3) a nexus between a current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, where a Veteran served ninety (90) days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they are manifested to a compensable degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A personality disorder is not a disease or injury within the meaning of the law provided for compensation benefits.  38 C.F.R. § 3.303. 





Evidentiary Standards 

Competency is a legal concept determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility.  The former determines whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the claimant has specialized education, training, or experience.  Lay evidence is competent evidence provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience, to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Factual Background and Analysis 

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran). 

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not for application. 

The evidence shows that the Veteran's alcohol and drug abuse, as well as his antisocial personality disorder had their onset prior to entry into active service, and he was discharged for misconduct (abuse of illegal drugs).  He reports psychiatric treatment in service and shortly after service up to the present.  

Review of the Veteran's service treatment records (STRs) reveals that he was diagnosed by an Army psychiatrist with antisocial personality disorder in May 1988.  He had previously undergone substance abuse treatment in 1987, and he was treated again in 1988.  The May 1988 psychiatric report indicates that the antisocial personality disorder was a deeply ingrained maladaptive pattern of behavior of long duration.  Other service treatment records indicate that the Veteran had retained bullet fragments in his right knee from a shooting that had occurred in 1985 (prior to service).  Upon discharge, there was no evidence of any psychiatric complaints.  

Review of the Veteran's service personnel records reveals that the Veteran tested positive for marijuana in January 1987, and December 1987.  He was reprimanded for an inability to manage his personal financial affairs in February 1987 and a bar to re-enlistment was imposed in March 1987, for these reasons and for his writing of bad checks to the Army and Air Force Exchange Service.  A July 1988 Army document indicates that the Veteran was found to have a marijuana roach in his locker during a controlled drug buy in which the Veteran was being used by CID as a source.  An August 1988 Army document indicates that the Veteran voluntarily cooperated with CID which led to the court martial convictions of other two soldiers in his battalion.  The Veteran has stated that he was subjected to reprisals (beatings) because of his involvement with CID and that the associated fear and anxiety are the causes of his psychiatric conditions.  He has also related the death of his father and the diagnosis of his brother with AIDS while he was in service to be causes of his psychiatric conditions.

Post-service, the Veteran was treated at Denver General Hospital for injuries related to a motor vehicle accident in July 1993.  At that time, he was on no medications and the medical and social history of the Veteran did not include any mention of any psychiatric pathology.  In January 1997, the Veteran was admitted to a VA facility because he was deemed a danger to himself and for alcohol detoxification.  He denied any past inpatient or outpatient psychiatric treatment.  He was homeless and on probation for forgery.  He had been in jail for domestic violence in the past and he described a long history of alcohol abuse.  A July 1999 written statement from the Veteran's treating VA psychiatrist states that the Veteran had had three hospitalizations in less than three years with symptoms such as severe mood swings, suicidal ideation and auditory hallucinations.  The onset of his psychiatric disability was said to be in approximately 1994.

In November 1999, the Veteran underwent a psychiatric evaluation for the Disability Determination Service (Social Security Administration).  The report includes a detailed history for the Veteran who reported that he had heard voices for as long as he could remember and that he had been beaten up a lot when growing up.  The Veteran reported that he began drinking at age 9 or 10.  He also reported multiple arrests and spending years in jail.  The examiner rendered an Axis I diagnosis of bipolar disorder with psychotic features and rule out schizoaffective disorder.  No diagnosis was given on Axis II.

In some treatment records, the Veteran reported being shot in the leg during service, but later retracted and said he was shot before entry into the military.  He also submitted a statement to VA claiming he incurred a gunshot wound to the right leg during service.  There is no evidence to support his statements, and he has since stated that he was shot before service.  

The Veteran more recently underwent VA psychological evaluations in May 2009, and August 2010.  The first psychologist rendered an Axis I diagnosis of psychotic disorder, NOS.  The psychologist noted that the Veteran had been diagnosed with antisocial personality disorder in 1988 for reasons unknown and stated that the etiology of the Veteran's psychotic condition was unclear.  The examiner stated that it was unclear whether the Veteran's hallucinations were caused by the Veteran's substance abuse or the substance abuse is a reaction to psychotic symptomatology.  

The Veteran was accorded a VA examination in August 2010.  He reported a history of being beaten during service for his involvement in a drug sting-type operation.  He also stated that his thumb was cut off and severed, but STRs reflect that he required sutures for his thumb and there was no amputation.  The VA psychologist who examined the Veteran in August 2010 rendered Axis I diagnoses of schizoaffective disorder, bipolar type, and cocaine and ethanol dependency, in remission.  This examiner also rendered an Axis II diagnosis of antisocial features.  There was no evidence to support a PTSD diagnosis.  Following review of the Veteran's claims file, this psychologist concluded that there was no evidence that the Veteran's current mental problems were related to or aggravated by his military service.  The examiner noted that the Veteran's contentions of what occurred during service in Germany were more likely than not delusional in content.  Further, the examiner opined that the Veteran's antisocial personality disorder predated service, and was not aggravated by his period of service.  In so opining, the examiner noted that the Veteran was first diagnosed as having schizoaffective disorder in 1997, and was never noted to have a residual acquired psychiatric disability upon discharge from service.  

In May 2011, the Board requested that a specialist provide a VHA opinion to better understand the Veteran's disability and its possible relationship to service.  In July 2011, the specialist provided an opinion with a detailed discussion of the diagnostic criteria and symptoms for the claimed psychiatric disabilities.  The specialist indicated that the Veteran exhibited six symptoms associated with antisocial personality disorder, and this disorder, by its nature had its onset before service.  He further opined that the Veteran had alcohol dependence, and more likely than not had cocaine dependence.  Upon reviewing the medical evidence of record, the specialist found that the Veteran exhibited some symptoms in the past that were consistent with mania, but his symptoms occurred in conjunction with active alcohol and cocaine abuse.  He noted that symptoms of active alcohol and cocaine abuse both mimic mania, and there was no clinical evidence showing manic symptoms outside the context of alcohol and substance abuse, and therefore, he could not be diagnosed as having bipolar disorder.  The specialist also diagnosed the Veteran as having schizophrenia based upon his reports of auditory hallucinations.  

The specialist opined that the Veteran's antisocial personality disorder, and alcohol and cocaine abuse all predated service.  The specialist notes that the Veteran's claims that he has been hearing voices since his childhood are contradictory and unreliable based upon review of his STRs and treatment records dated shortly after service.  He stated that during service or soon thereafter, there is no evidence showing psychosis.  The specialist found that the Veteran's contention that he was subjected to abuse by fellow soldiers after turning them in to the CID to be a plausible claim, but it is not supported by any documentation.  The specialist stated that this behavior is consistent with the Veteran's antisocial personality disorder-inasmuch as the Veteran was seeking personal advantage at the expense of others and without regard to its consequences.  The specialist opined that even if the abuse by other service members was substantiated, it would unlikely have led to lasting psychiatric problems in comparison with stressors such as the gunshot wound to the head and leg that occurred prior to service.  Ultimately, the specialist found that the Veteran did not suffer his first-break psychosis during service, and any exacerbations are linked to periods of excessive drug and alcohol abuse rather than military trauma.  The specialist could not determine whether the Veteran suffered from psychiatric problems in the first post-service year, because there is no documentation of the same.  

Upon careful review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Simply put, there is no competent clinical opinion of record linking the Veteran's current psychological problems to service-including on the basis of aggravation.  Moreover, there is no evidence to show that the Veteran had any psychoses in the first post-service year.  

The Board notes the probative value of a medical opinion is certainly based on the scope of the examination review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of the medical opinion may be reduced if the examiner fails to explain a basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, the August 2010 VA examiner and the July 2011 VHA specialist both opined that the Veteran's psychiatric disabilities predated service and were not aggravated thereby, and any periods of exacerbation were due to alcohol and drug abuse.  These opinions were provided following review of all the evidence of record.  Further, the specialist indicated that the Veteran's pre-service gunshot wounds likely contributed to his psychiatric problems-more so than his uncorroborated account of abuse by fellow service members.  

The Veteran's lay assertions of symptoms of an acquired psychiatric disorder during service and since service are not credible.  The evidence of record shows no treatment for his psychiatric problems from discharge in 1988 until 1997.  Additionally, his post-service statements are in direct conflict with the normal psychiatric evaluation given him at the time of separation examination.  The Veteran has provided an unreliable history-especially in regards to his pre-service gunshot wounds and the alleged amputation of his thumb during service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes that a lay person will be competent to identify the condition when the condition is simple, for example, a broken leg, and symptoms not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or ( 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, here, distinguishing a chronic acquired psychiatric disorder and distinguishing any other psychiatric illness is a task that requires a medical expertise.  The Veteran does not profess and he does not show that he has such expertise.  Again, the most probative weight is accorded the VA psychologist who examined the Veteran in August 2010 and the specialist who provided an opinion in July 2011, both concluding that the Veteran does not have a chronic acquired psychiatric disorder attributable to his active duty or aggravated thereby.  Accordingly, service connection for a chronic acquired psychiatric disorder is not warranted.  Finally, there is no proof of such an acquired psychiatric disorder manifested during service or the year following service and there is no clinical evidence linking any such disorder to service. 

In making its determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Service connection for an acquired psychiatric disability is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


